department of the treasury internal_revenue_service washington d c number release date date cc el gl br2 gl-700697-00 uilc memorandum for district_counsel arkansas-oklahoma district from kathryn a zuba chief branch general litigation subject rejection of offer_in_compromise this memorandum responds to your request for advice dated date this document may not be cited as precedent by taxpayers legend year a year b year c year d issue whether the commissioner may reject a taxpayer’s offer_in_compromise on the basis that a professional_corporation wholly-owned by the taxpayer has failed to come into compliance with the filing and payment requirements of the internal_revenue_code conclusion the decision to compromise a case under sec_7122 of the internal_revenue_code is discretionary on the part of the commissioner rejecting a taxpayer’s offer of compromise because entities within the control of the taxpayer are not in compliance with the filing and payment requirements of the code is a permissible exercise of that discretion background the taxpayer submitted an offer_in_compromise for year a year b and year c income taxes form_941 employment_taxes for the first second and third quarters of year c and a_trust fund recovery penalty for the second quarter of year b the revenue_officer assigned to the case recommended rejection of the offer on the gl-700697-00 grounds that the taxpayer’s solely-owned professional_corporation has not paid its employment_taxes for the third quarter of year d nor made any_tax deposits for the fourth quarter of year d the service has a policy of requiring current compliance with the tax laws before it will consider a taxpayer’s offer to compromise all tax returns must be filed before an offer is considered processable see irm offer_in_compromise handbook sec_3_3 in addition taxpayers with employment_tax responsibilities must demonstrate current compliance with the tax laws by timely filing all returns and timely depositing taxes for two consecutive quarters id the district follows the service procedure of returning offers to taxpayers as not processable if the foregoing compliance requirements have not been met in addition the district has adopted a practice of not accepting an offer from a taxpayer if that taxpayer is the sole shareholder of a corporate entity which is not in compliance with its separate filing and payment requirements under the code pursuant to a request from the district you have asked our views on whether the service can condition the acceptance of an offer from an individual taxpayer on current compliance by a corporation owned by that individual discussion the secretary’s authority to compromise tax cases is contained in sec_7122 of the code which states the secretary may compromise any civil or criminal case arising under the internal revenue laws prior to reference to the department of justice for prosecution or defense sec_7122 emphasis added treasury regulations issued pursuant to that section likewise state the secretary may exercise his discretion to compromise an civil or criminal liability arising under the internal revenue laws sec_301_7122-1t a the secretary’s authority to compromise is thus discretionary the secretary has delegated his compromise authority to the commissioner and the commissioner has redelegated that authority to various officials within the service see delegation_order no an implicit part of this delegation of authority is the responsibility to exercise sound judgment and discretion when deciding whether a taxpayer’s compromise proposal should be accepted although the service’s general policy is to accept offers which reasonably reflect what the service could expect to collect by other means the ultimate goal of the compromise program is reaching agreements which are in the best interest of both the taxpayer and the service policy statement p-5-100 thus acceptance of such an offer still requires a judgment that compromise is the best resolution of the case and will advance the overall goals of the compromise program the commissioner’s policy goes on to make clear that realizing the reasonable collection potential in specific cases is just one of the objectives to be achieved by an effective offer_in_compromise program acceptance of an adequate offer will gl-700697-00 also result in creating for the taxpayer an expectation of and a fresh_start toward compliance with all future filing and payment requirements id consistent with these policy goals the service has adopted a policy of requiring that all past delinquencies be included in a compromise_agreement and that all delinquent returns be filed prior to consideration of an offer see form_656 offer_in_compromise rev coming into current compliance is the first step toward the fresh_start that all parties are hoping can be achieved the service expects taxpayers to demonstrate that they are now ready and able to meet their continuing obligations to file returns and pay taxes the facts you have provided indicate that the taxpayer is the sole shareholder of a corporation with outstanding tax obligations the district is apparently equating non-compliance by this corporation with non-compliance by the taxpayer herself we assume that the district has made a determination that the taxpayer exercises a degree of control_over the corporate entity such that she has the power and ability to either bring the corporation into compliance or demonstrate that no deposits or returns are required the district has implicitly concluded that full compliance by the taxpayer includes meeting the obligations of the corporate entity which she has established for use as a vehicle for conducting her business affairs we conclude that rejection in this case is a reasonable exercise of the discretion and judgment the district is charged with exercising in its administration of the compromise program you are correct that collection’s current offer_in_compromise procedures do not clearly state that rejection is permissible in this case however the appropriate question is not whether rejection is permissible but whether acceptance is mandatory although the service has made a concerted effort to achieve a degree of uniformity in the evaluation of offers the acceptance decision remains discretionary the service’s procedures do not create the presumption that all offers will be accepted nor do they presume rejection as the likely conclusion rather each proposed compromise should be evaluated and considered on its own merits and accepted or rejected as dictated by the facts and circumstances of the particular case we will inform the office of special procedures that this issue has arisen so that they can advise the field as they deem appropriate if you have any questions or we can be of further assistance please contact the attorney assigned to this case at cc assistant regional_counsel gl midstates region
